DLD-017                                           NOT PRECEDENTIAL
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                         No. 13-3597
                                         ___________

                            IN RE: ARNOLD REEVES,
                                               Petitioner
                      ____________________________________

                      On a Petition for Writ of Mandamus from the
                United States District Court for the District of New Jersey
                       (Related to D.N.J. Civ. No. 1-13-cv-01795)
                      ____________________________________

                   Submitted Pursuant to Rule 21, Fed. R. App. P.
                                 October 24, 2013
        Before: SMITH, HARDIMAN and VAN ANTWERPEN, Circuit Judges

                           (Opinion filed: November 04, 2013)
                                        _________

                                         OPINION
                                         _________

PER CURIAM

       Arnold Reeves, proceeding pro se and in forma pauperis, petitions for a writ of

mandamus compelling the United States District Court for the District of New Jersey to

rule on his 28 U.S.C. § 2241 petition.

       Reeves pleaded guilty in 1996 in the United States District Court for the Southern

District of New York to drug charges in violation of 21 U.S.C. §§ 812, 814(a)(1), and

841(b)(1)(A). Reeves was sentenced to 240 months of imprisonment, to be followed by

10 years of supervised release. Reeves appealed, and in July 2002 the United States


                                              1
Court of Appeals for the Second Circuit affirmed the judgment and conviction. See

United States v. Reeves, 296 F.3d 113, 117 (2d Cir. 2002).

       In October 2002, Reeves unsuccessfully sought relief pursuant to a motion filed

under 28 U.S.C. § 2255 in the Southern District of New York. See United States v.

Reeves, No. 02-CV-9309, 2005 WL 3288012 (S.D.N.Y. Dec. 2, 2005). Reeves filed two

other unsuccessful challenges to his conviction and sentence in the Southern District of

New York. See Reeves v. United States, No. 96-CR-325, 2008 WL 4921764 (S.D.N.Y.

Oct. 3, 2008); Reeves v. United States, No. 96-CR-325, 2010 WL 3791967 (S.D.N.Y.

Sept. 23, 2010). In December 2009, Reeves filed a petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2241 in the United States District Court for the District of New

Jersey. The District Court dismissed the petition for lack of jurisdiction, and on appeal

we summarily affirmed the District Court’s order. See Reeves v. United States, 417 F.

App’x 113, 114 (3d Cir. 2011).

       On March 21, 2013, Reeves filed a second petition for a writ of habeas corpus

under § 2241 in the District of New Jersey. On May 9, 2013, Reeves filed a supplement

to his § 2241 petition. There has been no further activity on the District Court’s docket.

       Mandamus is a drastic remedy available in extraordinary circumstances only. In

re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005). A petitioner seeking

the writ “must have no other adequate means to obtain the desired relief, and must show

that the right to issuance is clear and indisputable.” Madden v. Meyers, 102 F.3d 74, 79

(3d Cir. 1996), superseded in part on other grounds by 3d Cir. L.A.R. 24.1(c) (1997).

Generally, a court’s management of its docket is discretionary. In re Fine Paper Antitrust

                                             2
Litig., 685 F.2d 810, 817 (3d Cir. 2005). Due to the discretionary nature of docket

management, there is no “clear and indisputable” right to have the District Court handle a

case in a certain manner. See Allied Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 36

(1980). However, mandamus may be warranted when a District Court’s delay “is

tantamount to a failure to exercise jurisdiction.” Madden, 102 F.3d at 79.

       Reeves first filed his § 2241 petition in March 2013, and filed a supplement to the

petition in May 2013. No action has been taken in the District Court since that time.

Although the current period of inactivity is not insignificant and raises some concern, we

do not believe that the delay warrants our intervention at this time. See id. (holding that

an approximately eight-month delay did not warrant relief). We are confident that the

District Court will address the § 2241 petition without undue delay. For the foregoing

reasons, we will deny the petition for a writ of mandamus. This denial is without

prejudice to the filing of a new petition for a writ of mandamus if the District Court does

not act within ninety days of the date of this judgment.




                                             3